DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and 16-18 in the reply filed on 08/02/2021 is acknowledged.  The traversal is on the ground(s) that the prior art fail to teach the claimed process for preparing the modified diene elastomer.  This is not found persuasive because, even if this was the case, the common technical feature in these claim is the modified diene elastomer, not the process for preparing it.  This feature is still taught by the cited prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 4-10 and 16-18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Araujo De silva et al. (US 2013/0123418) 
	In ¶ 200, Araujo De silva et al. teach a method for preparing a diene elastomer(SBR) modified by a 1,3-dipolar compound (i.e., (2,4,6-trimethyl-3-(2-(2-oxoimidazolidin-1-yl)ethoxy)nitrile oxide), characterized in that it comprises:
	thermomechanically mixing a diene elastomer and the 1,3-dipolar compound in an internal mixer at about 110 oC in order to form a diene elastomer modified by the reaction of the 1,3-dipolar compound grafting onto the diene elastomer(¶ 200); and
	eventually extruding the modified diene elastomer in the composition (claim 14, ¶’s 145, 131 and 129);
	wherein the elastomer is shown to contain 97.6% cis units (See ¶ 204) and composition may also contain an antioxidant (See ¶ 117).
	Although the prior art may contain intervening steps between the thermomechanically mixing and extruding, it is noted that the present claims call for an open process “comprising” the two steps.  Thus, the inclusion of addition steps in the process is well within the scope of the present claims.
	Thus, the requirement for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 2, 4-10 and 16-18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Vallat et al. (US 2015/0322183).
	In ¶ 170-173 and table 9, Vallat et al. teach preparing a modified diene elastomer by: 	thermomechanically mixing a diene elastomer and a 1,3-dipolar compound (2,4,6-trimethy]-3-
oC in order to form a diene elastomer modified by the reaction of the 1,3-dipolar compound grafting onto the diene elastomer; and
	extruding the modified diene elastomer (see claim15 and ¶’s 34, 128 and 130);
	wherein the elastomer contains greater than 90% cis units (See ¶ 48) and composition may also contain an antioxidant (See ¶ 116).
	Thus, the requirement for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 2, 4-10 and 16-18 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Salit et al. (US 2016/0264753).
	In ¶’s 154 and 158, Salit et al. teach modifying a diene elastomer by
	thermomechanically mixing a diene elastomer with a 1,3-dipolar compound (2,4,6-trimethy]-3-
((2-methy]-1H-imidazol-1-yl)methyl)benzonitrileoxide) in an internal mixer at a maximum temperature of at least 130oC, in order to form a diene elastomer modified by the reaction of the 1,3-dipolar compound grafting onto the diene elastomer; and
	extruding the modified diene elastomer(¶ 171);
	wherein the elastomer contains greater than 90% cis units (See ¶ 45 and 158) and composition may also contain an antioxidant (See ¶ 110 and Examples).
	Thus, the requirement for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Araujo De silva et al., Vallat et al., or Salit et al.
	While Araujo De silva et al., Vallat et al., or Salit et al., above, do not specify the extrusion temperature, one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum extrusion temperature for the modified diene elastomer composition.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to arrive at applicants recited extrusion temperature in the processes of Araujo De silva et al., Vallat et al., or Salit et al., without undue experimentation, with a reasonable expectation of success.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of Araujo De silva et al., Vallat et al., or Salit et al.
	While Araujo De silva et al., Vallat et al., or Salit et al., above, do not disclose granulation of the extruded product, it is well known and established for commercial rubber products to be produced into granules for easy packaging, transport and further processing.
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time the invention was made, to granulize the extruded modified diene elastomer products of Araujo De silva et al., Vallat et al., or Salit et al., with a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE